Citation Nr: 0319589	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 
1999, for a grant of service connection for atypical 
Raynaud's disease.  

2.  Entitlement to a compensable initial evaluation for 
service-connected atypical Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which granted 
service connection for atypical Raynaud's disease with a 0 
percent evaluation, effective February 25, 1999.  Service 
connection for degenerative joint disease of both hands as 
secondary to atypical Raynaud's disease was denied.  The 
veteran was furnished notice of that decision in April 2000, 
a timely notice of disagreement was received in April 2001, a 
statement of the case was issued in April 2002, and a timely 
substantive appeal was received in June 2002.  

The Board remanded the case in September 2002 in order to 
schedule a Board hearing at the RO.  In January 2003 a Board 
hearing was held at the RO before the Veterans Law Judge 
signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  

At the hearing, the veteran testified that he wished to 
withdraw his appeal as to the issue of entitlement to service 
connection for degenerative joint disease of the hands.  An 
appellant may withdraw an appeal through testimony at a 
hearing at any time before the Board promulgates a decision.  
68 Fed. Reg. 13,235, 13,236 (Mar. 19, 2003) (to be codified 
at 38 C.F.R. § 20.204).  Accordingly, that issue is no longer 
before the Board.



REMAND

With regard to the claim for a compensable rating for 
atypical Raynaud's disease, the Board finds that additional 
development of relevant evidence is necessary prior to 
adjudication.  During the January 2003 hearing, the veteran 
submitted copies of medical texts pertaining to his 
disabilities as well as copies of VA outpatient treatment 
records.  He testified that he had received recent medical 
for his disabilities at the VA Medical Center (VAMC) in 
Austin, Texas.  The claims file appears to contain some VAMC 
records but not all recent treatment reports pertaining to 
the disabilities on appeal.  VA is obligated to obtain these 
records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

During the January 2003 hearing, the veteran submitted 
additional pertinent evidence to the Board regarding the 
appellate issues.  The Board notes that the veteran did not 
submit a waiver of initial RO review of the additional 
evidence.  Thus, while on remand, the RO must initially 
review this evidence.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not been advised of 
the provisions of the VCAA or been given the notice required 
by Quartuccio.  

Accordingly, in order to ensure that the veteran's due 
process rights are met, the case is remanded to the RO for 
the following:  

1.  The RO should obtain all record of 
the veteran's treatment for atypical 
Raynaud's disease and degenerative joint 
disease of the hands from September 1994 
to the present, including, but not 
limited to, records from the VAMC in 
Austin, Texas.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should provide the veteran with a VCAA 
notice letter regarding his claims.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal, 
including review of any new and pertinent 
evidence.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





